Appeal from an order of the Supreme Court, Chautauqua County (Deborah A. Chimes, J.), entered April 24, 2014. The order, insofar as appealed from, granted the motion of plaintiff for partial summary judgment on liability pursuant to Labor Law § 240 (1) against defendants Jamestown Public Schools and Jamestown Public Schools Board of Education; denied those parts of the cross motion of defendants Jamestown Public Schools and Jamestown Public Schools Board of Education for summary judgment dismissing plaintiff’s Labor Law § 240 (1) claim and section 241 (6) claim insofar as it alleged a violation of Industrial Code (12 NYCRR) § 23-5.1 (c) and 12 NYCRR 23-5.1 (g); granted that part of the cross motion of defendants Jamestown Public Schools and Jamestown Public Schools Board of Education for summary judgment on defense and contractual indemnification against defendant Picone Construction Corporation; and granted the cross motion of third-party plaintiff Picone Construction Corporation for summary judgment on defense and contractual indemnification against third-party defendant, Gillette Masonry, Inc.
It is hereby ordered that said appeal from the order insofar as it granted that part of the cross motion of defendants Jamestown Public Schools and Jamestown Public Schools Board of Education seeking summary judgment against defendant Picone Construction Corporation be and the same hereby is unanimously dismissed (see CPLR 5511), and the order is affirmed without costs for reasons stated in the decision at Supreme Court.
Present — Smith, J.P., Centra, Peradotto, Sconiers and Whalen, JJ.